Citation Nr: 0320127	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  00-01 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for training from June 1975 
to October 1975, and on active duty from November 1990 to 
June 1991.  Records also reflect unverified periods of 
inactive duty training, to include one such period in October 
1993.  

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 1999 by 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein it was 
determined that new and material evidence had not been 
submitted that would serve to reopen a previously-denied 
claim of entitlement to service connection for bilateral 
hearing loss.  In February 2001, the Board found that new and 
material evidence had been submitted, and reopened the 
veteran's claim, which it then remanded to the RO.  In 
November 2001, the Board denied the veteran's claim, which 
was characterized as of February 2001 as indicated on the 
first page of this decision.  The veteran thereafter appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court) which, by means of an Order 
promulgated in October 2002, vacated the Board's November 
2001 decision and remanded the case to the Board for further 
action pursuant to the Joint Motion for Remand to the BVA and 
to Stay Proceedings that formed the basis for that Order.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law, whereby the obligations of 
VA with respect to the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim were redefined.  
The VCAA established an enhanced duty to notify the claimant 
as to the information and evidence necessary for claim 
substantiation.  Review of the veteran's file reveals that he 
has not been furnished with information as to VA's enhanced 
obligations under the VCAA, and in particular as to VA's 
obligations as defined by the Court in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This matter must be 
addressed by means of a Board remand prior to any further 
appellate review of this case by the Board.  See DAV v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).



The Board is also of the opinion that additional development 
of the evidence would be helpful.  In particular, the Board 
believes that a medical opinion as to the significance of the 
increase in hearing loss exhibited by the veteran during his 
period of active service would be of assistance in its 
evaluation of the veteran's claim.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO is to advise the veteran, by 
means of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
he must do to assist in the development 
of his claims;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

2.  The RO should request that the 
audiologist who examined the veteran in 
April 2001 at the Shreveport, Louisiana, 
VA Medical Center set forth, as an 
addendum to the report of that 
examination, an opinion as to whether the 
6 decibel difference in the veteran's 
right ear between December 1990 and 
January 1991, and the 8 decibel 
difference in the veteran's left ear 
between December 1990 and June 1991, 
represents an 


appreciable or statistically significant 
increase in hearing impairment.  The 
veteran's claims file is to be furnished 
to this examiner for review.  If that 
audiologist is no longer available, the 
veteran's claims file is to be referred 
to another VA audiologist for such an 
opinion, based on his or her review of 
the pertinent evidence.

3.  Following completion of the above, 
the RO should review the claim and 
determine whether service connection for 
bilateral hearing loss can now be 
granted.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to address due process concerns.  No inference as to the 
ultimate disposition of this claim should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




